Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant's Arguments/Remarks
Applicant’s arguments, see Remarks, filed on 07/21/2021 with respect to amended claims are fully considered but are not persuasive.  Explanations of how each and every claimed limitation is being met or rendered obvious are provided below.  Due to the claims amendments, upon further consideration, a new ground of rejections is made in view of the following reference/combinations.

In regards to independent claims 1 and 19, applicant argues that none of the cited references teaches “the message is downloaded along with the credential to the mobile application”. Examiner disagrees. Robertson in Fig. 2, 3, paragraph 0037-0039 teaches receiving a code to unlock a room to a hotel via application on mobile device. Paragraph 0037 specifically teaches the message/confirmation is sent to a mobile phone along with a download source to download an application on a mobile phone. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6 and 9-15, 19, 21, 24-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US 20150279130) in view of Robfogel et al (US 2015/0170448) and further view of Gerhardt et al (US 2012/0280789).

Per claim 1, Robertson teaches a method of messaging, comprising (0037): communicating a message to a mobile application on a mobile device from an access control credential system for a multiple of electronic locks (Fig. 2, 3, paragraph 0037-, through the same network as a credential from the access control credential system (paragraphs 0020-0021 teaches the access system 20 uses a node 50 to communicate with device 24 wirelessly and the communication can be any traditional wireless protocol. 0020 teaches access system 20 utilizes both network 11 and 12 for communication and mobile device can use network 12 or other form of wires communication for its communication with the access system 20. So therefore, it’s obvious that communication can be done on the same network), the message downloaded along with credential to the mobile application (0037 teaches the message/confirmation is sent to a mobile phone along with a download source to download an application on a mobile phone) and 
[displaying] the message from the access control credential system on the mobile device (0037 teaches receiving the access/confirmation via SMS, text, email or an application on the phone), in response to a proximity between the mobile device and one of the multiple of electronic locks, the message specific to that one of the multiple of access controls (Robertson teaches “access node 50 requires a predetermined signal strength prior to permitting an unlock request to be issued, to ensure that the user is in close proximity to the door which access is requested for”. So Robertson teaches providing a message (unlock code) to the application (mobile application) in response to the user/mobile device being in close proximity to the access control, paragraph 0043. 
Robfogel teaches entry lock control for a hotel to allow guest access using electronic devices in possession of the guest such as mobile phones (abstract). Robfogel further teaches that the hotel server is notified of the arrival of the guest, which could be done by the hotel application noting that the guest has appeared on the local area network of the hotel (proximity), see paragraph 0061, which means that the hotel server detects proximity of the guest. Robfogel further teaches that the hotel send a message comprising check-in information and key information to the mobile device of the guest upon the device encountering a hotel networked enabled lock, see paragraphs 0062-0064, which means that the mobile device receives a message in response to a proximity between the mobile device and an access control. Fig. 3a-3c shows the mobile device application is in communication with hotel application and is capable of displaying messages.  Paragraph 0039 teaches the lock itself having a display and capable of providing instructions on its display or a remote display. The remote display can be the mobile device of the user since it has a display and is already in communication with the hotel server. Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Robertson to use the known proximity method of Robfogel to give access to a hotel guest based on proximity of the mobile device to the hotel/lock system. The rationale would be to help guest safe time. 

	However, in an analogous art, Gerhardt teaches system and method for controlling a locking mechanism using a mobile device (abstract). Gerhardt further teaches based on proximity between the lock and mobile device, the mobile device display the message (Fig. 1, Fig. 8 and Fig. 9). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to use the known method of Gerhardt to display the message for the user. The rationale would be so user can visually confirm the status of the unlocking and accessing a barrier. 

	Per claim 3, Robertson teaches comprising displaying the message on the mobile device in response to a time (0038 and 0053 teaches code/message is available on a scheduled arrival time or at the time the user arrives at a hotel).  

	Per claim 5, Robertson teaches comprising communicating the message as a check-in reminder (0017, 0036, 0038, and 0042-0043).  

	Per claim 6, Robertson teaches communicating the message as a check-out reminder (0017, 0036, 0038 and 0042-0043).    

	Per claim 9, Robertson teaches communicating the message in response to an event and the proximity between the mobile device and the electronic lock (rejection of .  

	Per claim 10, Robertson teaches wherein the proximity includes leaving a designated area (0034-0035).  
	Per claim 11, Robertson teaches wherein the proximity includes passage through a doorway (paragraph 0034-0035 and 0026).

	Per claim 12, Robertson teaches wherein the doorway includes a door with the electronic lock (0026).  

	Per claim 13, Robertson teaches comprising communicating a message from the mobile device back to a local portal of the access control credential system (0048 and 0057-0058 teaches bi-directional communication between user’s wireless device and the hotel front desk).

	Per claim 14, Robertson teaches comprising entering the message to the local portal (0048, 0057-0058 teaches communication between the user’s wireless device and the front desk computer/access node 50 (local portal)).

Per claim 15, Robertson does not explicitly teach wherein the local portal is a mobile device used by a hotel staff. However, Robertson in the above claim rejections teaches communicating between a user wireless device and a hotel front 

	Per claim 19, see rejection of claim 1. 

Per claim 21, Robertson teaches wherein the application on the mobile device is operable to communicate with the local portal via at least one of Bluetooth, and Internet (0015, 0018 and 0021).  

	Per claim 24, see rejection of claim 13-14.
	Per claim 25, see rejection of claim 13-15.

Per claim 26, Robertson teaches further communicating a guest message from the mobile device via the application to the hotel staff in response to the message (paragraph 0048 teaches bi-directional communication between the hotel server/node/personnel and the mobile device of the user. 0048 further teaches access node 50 and wireless device establish a connection and transmit information there between. 0057 teaches sending a response/message back to the hotel staff asking for hospitality or cleaning service).

Per claim 27, see rejection of claim 13. 
Per claim 29, see rejection of claim 1, wherein Robertson and Robfogel teaches based on the proximity of the lock and the access control, display a message to the mobile device. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US 20150279130), Robfogel et al (US 2015/0170448) and  Gerhardt et al (US 2012/0280789) and further in view of Lemire et al (US 2007/0130692). 

	Per claim 28, Robertson in view of Robfogel and Gerhardt does not explicitly wherein the message communicated to the device is after a predetermined amount of time.	
	However, in an analogous art, Lemire teaches a control apparatus access based on proximity sensors. Lemire further teaches wherein the message communicated to the device is after a predetermined amount of (paragraph 0095 teaches operator activates the proximity sensor by approaching it within a predetermined distance, thereby enabling access to the control module. There is a predetermined delay time before the proximity sensor is activated. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Robertson in view of Robfogel and Gerhardt to use the known time delay method of Lemire to .



Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US 20150279130), Robfogel et al (US 2015/0170448) and Gerhardt et al (US 2012/0280789) as applied to claim 1 above, and further in view of Salgia (US 2012/0011033).

	Per claim 7, Robertson doesn’t explicitly teach communicating the message as emergency instructions
	However, in an analogous art, Salgia teaches communicating the message as emergency instructions (0128 alerting hotel guest of an emergency situation). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Robertson to use the alert system of Salgia to alert hotel guest of emergency situation. The rationale would be to alert the guest so they can exit the room or take precaution. 


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mizon (US 2012/0068818) access control unlock using a mobile phone and displaying the message on the display of the phone (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685